DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on October 13, 2022.  Claim 133 has been cancelled.  New claim 135 has been added.  Claims 1-3, 22, 83, 97, and 113 are withdrawn.  Claims 5, 7, 9, 14, 18, 23, 28, 32, 34, 36, 38, 49, and 135 are currently under examination.
Any objections or rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections
The rejection of claims 5, 7, 9, 23, 28, 32, 34, 36, 38, 49, and 133 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2022 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Pending Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 7, 9, 23, 28, 32, 34, 36, 38, 49 and 135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 31, 40, 48, 55, 58, 117-121, 123-132, and 136-141 of copending Application No. 15/456,520 (Johnston (US 2017/0258927 A1; 9/15/2020 IDS page 5 of 29) in view of Lipsky et al. (Arthritis Research & Therapy; 9/15/2020 IDS document page 21 of 29) and Kishimoto et al. (Nature Nanotechnology; 9/15/2020 IDS document page 20 of 29).
Response to Remarks
Applicants propose that the obvious type double patenting rejection be deferred until allowable subject matter has been identified.  Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. The claims are rejected because the claims are obvious to one over the other.  The rejection was explained in the office action mailed on April 14, 2022.  It would have been obvious to the person having ordinary skill in the art to administer a composition comprising synthetic nanocarriers comprising an immunosuppressant and a composition comprising an uricase as currently claimed.


Claims 5, 7, 9, 23, 32, 34, 36, 38, 49, and 135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13, 18, and 19 of copending Application No. 15/917,742 (Johnston US 2018/0289776 A1; 9/15/2020 IDS page 6 of 29) in view of Lipsky et al. (Arthritis Research & Therapy; 9/15/2020 IDS document page 21 of 29) and Kishimoto et al. (Nature Nanotechnology; 9/15/2020 IDS document page 20 of 29).


Response to Remarks
Applicants propose that the obvious type double patenting rejection be deferred until allowable subject matter has been identified.  Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive. The claims are rejected because the claims are obvious to one over the other.  The rejection was explained in the office action mailed on April 14, 2022.  It would have been obvious to the person having ordinary skill in the art to administer a composition comprising synthetic nanocarriers comprising an immunosuppressant and a composition comprising an uricase as currently claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 7, 9, 23, 28, 32, 34, 36, 38, 49, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Lipsky et al. (Arthritis Research & Therapy; 9/15/2020 IDS document page 21 of 29) and Kishimoto et al. (Nature Nanotechnology; 9/15/2020 IDS document page 20 of 29).
Response to Remarks
Applicants state the prima facie case of obviousness has not been made because the cited references, alone or in combination, do not disclose all of the features of the rejected claims.  Applicants state examiner has asserted that it is not inventive to discover optimum or workable ranges by routine experimentation.  However, the examiner has not established that the conditions for administering treatment as claimed are indeed disclosed in the prior art.  Applicants state the rejected claims are based, at least in part, on the discovery that “when anti-uricase titers are less than 1080, patients show sustained uricase activity, enabling 28 day treatment intervals.  Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., enabling 28 day treatment intervals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Lipsky et al. disclose the efficacy of pegloticase, a polyethylene glycol (PEG)-conjugated mammalian recombinant uricase, can be limited by the development of antibodies (see Abstract, Introduction section).  This knowledge in the art provides the basis for checking if a subject has a level of anti-uricase antibodies to treat gout with pegylated uricase.  One of ordinary skill in the art would have been aware that the amount of antidrug antibodies would effect treatment response and try to find patients who are responsive.  
Therefore, it is not inventive to determine, which patients will respond to treatment by looking for patients with lower antidrug antibodies, such as less than 1080 titer, since it is known that such antidrug antibodies inhibit treatment effectiveness.
Kishimoto et al. disclose the development of antidrug antibodies (ADAs) is a common cause for the failure of biotherapeutic treatments and adverse hypersensitivity reactions. They demonstrate that poly(lactic-co-glycolic acid) (PLGA) nanoparticles (synthetic nanocarrier) carrying rapamycin (immunosuppressant), but not free rapamycin, are capable of inducing durable immunological tolerance to co-administered proteins that is characterized by the induction of tolerogenic dendritic cells, an increase in regulatory T cells, a reduction in B cell activation and germinal centre formation, and the inhibition of antigen-specific hypersensitivity reactions. Intravenous co-administration of tolerogenic nanoparticles with pegylated uricase inhibited the formation of ADAs in mice and non-human primates and normalized serum uric acid levels in uricase-deficient mice.
It would have been obvious to the person having ordinary skill in the art to administer a composition comprising synthetic nanocarriers comprising an immunosuppressant and a composition comprising an uricase, because Kishimoto et al. discloses administering that co-administration.  The administration was multiple times to see the effect on uric acid concentration (see entire document, and figure 5).  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        December 14, 2022